DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 09 September 2022 have been entered. Applicant’s amendments have overcome each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 09 June 2022. 
Claims 1-3, 8-13, and 18-25 are currently pending. However, it is noted that claims 1, 11, and 20 are listed as “previously presented” rather than “currently amended”; appropriate correction is required for the status identifier.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature sensing device in claim 1, 11, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1-3, 8-13, and 18-21 are rejected under 35 U.S.C. 101. Claims 22-25 are eligible under 35 U.S.C. 101 and are thus not rejected.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "smooth the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; apply an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein to apply the infection detection model, the processing circuitry is configured to compare the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "smooth the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; apply an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein to apply the infection detection model, the processing circuitry is configured to compare the first smoothened temperature signal to the second smoothened temperature signal, and increase the infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an implantable medical device (IMD) comprising at least one temperature sensing device; and processing circuitry”. The limitation of “an implantable medical device (IMD) comprising at least one temperature sensing device; and processing circuitry” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic implantable device including a temperature sensor and a generic processor or computer, which Gerber (U.S. 20080262378 A1) describes as both routine and conventional in its description of a “implantable therapy device is an electrical signal generator such as Medtronic Inc.’s Restore Advanced implantable neurostimulator” (Paragraph 0035) and “temperature sensors may be any sensor capable of sensing temperature[;] for example, temperature sensor may include a thermocouple, a thermistor, a junction-based thermal sensor, a quartz or other resonant temperature sensor, a thermos-mechanical temperature sensor, a thin film resistive element, or the like” (Paragraph 0033), as well as “external device may be any device capable of wirelessly communicating with implantable therapy device, such as a patient programmer, a computer, a personal data assistant, or the like” (Paragraph 0034). Furthermore, the recited limitation of “generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician” provides no specifics as to what may constitute “an alert”, such that the limitation may be considered mere data output, which is insignificant extra-solution activity and thus fails to integrate the abstract idea into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the processing circuitry may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 21 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein to smooth the plurality of temperature values to create the first smoothened temperature signal, the processing circuitry is further configured to: apply a first low pass filter to the plurality of temperature values to create the first smoothened temperature signal over the first time period, the first low pass filter having a first cutoff frequency.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein to smooth the plurality of temperature values to create the second smoothened temperature signal, the processing circuitry is further configured to: apply a second low pass filter to the plurality of temperature values over the first time period to create the second smoothened temperature signal, the second low pass filter having a second cutoff frequency higher than the first cutoff frequency.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processing circuitry is further configured to: reset the infection indication value to a baseline value each time when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the infection status indicates an infection in a device pocket of the IMD.” The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the IMD comprises a second temperature sensor, wherein the processing circuitry is further configured to: determine the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD.” As described in the rejection of claim 1 under 35 U.S.C. 101 above in this action, the limitations of an IMD comprising at least one temperature sensor are well-understood, routine, or conventional in the art and thus constitute extra-solution activity which does not amount to inventive concept and is thus not indicative of integration into a practical application. The added limitation of “a second temperature sensor” is additionally well understood, routine, or conventional according to Gerber “as any known or future developed suitable means for electrically coupling second temperature sensor to electronics of device may be used” (Paragraph 0038), which suggests that implantable devices and means to couple the electronics of these devices to more than one temperature sensor are well-understood in the art. The claim element of claim 1 of a system for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "smoothing the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; applying an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein applying the infection detection model comprises comparing the first smoothened temperature signal to the second smoothened temperature signal, and increase an infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; comparing the infection indication value to a threshold; and determining, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generating at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmitting the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 11, the limitations "smoothing the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; applying an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein applying the infection detection model comprises comparing the first smoothened temperature signal to the second smoothened temperature signal, and increase an infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal; comparing the infection indication value to a threshold; and determining, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generating at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmitting the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “determining, via a temperature sensing device of an implantable medical device (IMD), a plurality of temperature values over time”. The limitation of “a temperature sensing device of an implantable medical device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic implantable device including a temperature sensor, which Gerber (U.S. 20080262378 A1) describes as both routine and conventional in its description of a “implantable therapy device is an electrical signal generator such as Medtronic Inc.’s Restore Advanced implantable neurostimulator” (Paragraph 0035) and “temperature sensors may be any sensor capable of sensing temperature[;] for example, temperature sensor may include a thermocouple, a thermistor, a junction-based thermal sensor, a quartz or other resonant temperature sensor, a thermos-mechanical temperature sensor, a thin film resistive element, or the like” (Paragraph 0033). Furthermore, the recited limitation of “generating at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmitting the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician” provides no specifics as to what may constitute “an alert”, such that the limitation may be considered mere data output, which is insignificant extra-solution activity and thus fails to integrate the abstract idea into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the processing circuitry may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 12-13, 18-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 23 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein smoothing the plurality of temperature values to create the first smoothened temperature signal comprises: applying a first low pass filter to the plurality of temperature values to create the first smoothened temperature signal over the first time period, the first low pass filter having a first cutoff frequency.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein smoothing the plurality of temperature values to create the second smoothened temperature signal comprises: applying a second low pass filter to the plurality of temperature values over the first time period to create the second smoothened temperature signal, the second low pass filter having a second cutoff frequency higher than the first cutoff frequency.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 18 recites the limitation “wherein the infection status indicates an infection in a device pocket of the IMD.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 11, claim 19 recites the limitation “wherein the IMD comprises a second temperature sensor, wherein the method further comprises: determining the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD.” As described in the rejection of claim 11 under 35 U.S.C. 101 above in this action, the limitations of an IMD comprising at least one temperature sensor are well-understood, routine, or conventional in the art and thus constitute extra-solution activity which does not amount to inventive concept and is thus not indicative of integration into a practical application. The added limitation of “a second temperature sensor” is additionally well understood, routine, or conventional according to Gerber “as any known or future developed suitable means for electrically coupling second temperature sensor to electronics of device may be used” (Paragraph 0038), which suggests that implantable devices and means to couple the electronics of these devices to more than one temperature sensor are well-understood in the art. The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the actions of the processing circuitry may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 11, claim 21 recites the limitation “further comprising: resetting the infection indication value to a baseline value when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal.” The claim element of claim 11 of a method for determining an infection status of a patient is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " smooth the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; apply an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein the instructions cause the one or more processors to apply the infection detection model by comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 11, the limitations "smooth the first plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smooth the first plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period, the second smoothened temperature signal being different than the first smoothened temperature signal; apply an infection detection model to the first smoothened temperature signal and the second smoothened temperature signal to determine an infection indication value, wherein the instructions cause the one or more processors to apply the infection detection model by comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value each time when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal compare the infection indication value to a threshold; and determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient; generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to at least: determine, via a temperature sensing device of an implantable medical device (IMD), a plurality of temperature values over time”. The limitation of “one or more processors” and “a temperature sensing device of an implantable medical device (IMD)” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic implantable device including a temperature sensor and a generic processor or computer, which Gerber (U.S. 20080262378 A1) describes as both routine and conventional in its description of a “implantable therapy device is an electrical signal generator such as Medtronic Inc.’s Restore Advanced implantable neurostimulator” (Paragraph 0035) and “temperature sensors may be any sensor capable of sensing temperature[;] for example, temperature sensor may include a thermocouple, a thermistor, a junction-based thermal sensor, a quartz or other resonant temperature sensor, a thermos-mechanical temperature sensor, a thin film resistive element, or the like” (Paragraph 0033), as well as “external device may be any device capable of wirelessly communicating with implantable therapy device, such as a patient programmer, a computer, a personal data assistant, or the like” (Paragraph 0034). Furthermore, the recited limitation of “generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician” provides no specifics as to what may constitute “an alert”, such that the limitation may be considered mere data output, which is insignificant extra-solution activity and thus fails to integrate the abstract idea into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the processing circuitry may be performed by a person in an undefined manner alone or with a generic computer) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (U.S. 20080262378 A1 ) in view of Averina (U.S. 20140236029 A1), further in view of Chin (U.S. 20150328459 A1).
Regarding claim 1, Gerber teaches a system for determining an infection status of a patient (Paragraph 0030—systems for monitoring infection or other adverse conditions in proximity to an implantable medical device), the system comprising: an implantable medical device (IMD) (Implantable device 10, Fig. 1) comprising at least one temperature sensing device (Temperature sensors 25 and 35, Fig. 1); and processing circuitry (Paragraph 0034—in various embodiments, implantable device carries out the various temperature comparisons and condition monitoring determinations, in other embodiments a combination of implantable device and external device carry out these comparisons and determinations…external device may be a computer or similar device in communication with the implantable device; Implantable device 10 includes a processor 110, Fig. 6; External device 40, Fig. 2) configured to: determine, via the temperature sensing device, a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature sensors…temperature information may include values obtained at a particular point in time or values over time). Gerber also teaches a sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber additionally teaches the processing circuitry is configured to apply an infection detection model (Paragraphs 0049-0050—various determination methods may be used to determine whether an infection alert is provided) to the temperature signal to determine an infection indication value (Paragraph 0046—temperature metrics may be mean or median values, values over time, values at a particular point in time, or the like…threshold values may be related to individual absolute values, mean or median values, values over time, or the like or may be  based on monitored information obtained from the sensors…the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection); compare the infection indication value to a threshold (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection); determine, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection where an alert is issued if infection is likely and if not, monitoring simply continues); and generate an indication at least one of an alert or instructions for medical intervention for output and transmit the alert of instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician (Paragraph 0034—external device can communicate with the implantable device via one-way or two-way communication; Paragraph 0046—after comparing a temperature value with a look-up table of threshold values, the processor may determine whether the temperature is indicative of infection or if an action should be taken by the device; Paragraph 0049-0050—an alert is issued if infection is likely, and if not, monitoring continues; Paragraph 0054—telemetry modules may be used to communicate information from the implanted device to the external device…if an infection is likely, the alert module may be used to issue an alert…certain modules or portions thereof may be in the external device; Fig. 11A-11B—the determination module and/or alert module may be in the external device which receives information from the implanted device). 
However, Gerber does not explicitly teach smooth the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality of temperature values over time. Averina teaches a method for detecting a physiological target event using a physiological signal such as temperature (Paragraph 0031—physiological signal can include one or more of coronary blood temperature…or body temperature) wherein the plurality of values constituting the signal may be smoothed to create a smoothened signal (Paragraph 0083—the signal may be obtained after signal processing such as a low-pass filter or a moving average). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Gerber with the signal smoothing of Averina in order to predictably improve the accuracy of the system by reducing any noise or outliers from the temperature signal prior to determining a likelihood of infection.
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; and comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal. 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal; Blocks 404, 406, 408, 410, and 412, Fig. 4B; Low pass filter 302 and low pass filter 303, Fig. 3), wherein the relative-temperature signal is the difference between a short term (high frequency) and a long term (low frequency) temperature average, such that a comparison between the first smoothened signal and the second smoothened signal is used as an indicator.
As a result, it would have been obvious to one having ordinary skill in the art to combine the system of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal (e.g. when the short term temperature average is greater than the long term temperature average, indicating a short term increase in temperature) in order to predictably improve the accuracy of the system by reducing the effects of noise and outliers of the signal.
Regarding claim 2, Gerber, Averina, and Chin teach the system of claim 1. Chin further teaches wherein to smooth the plurality of temperature values to create the first smoothened temperature signal, the processing circuitry is further configured to: apply a first low pass filter (Filter 303, Fig. 3) to the plurality of temperature values (Paragraph 0061—LPF 303 is applied to the blood-temperature signal 350) to create the first smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the first low pass filter having a first cutoff frequency (Paragraph 0061, 0063—LPF 303 has a time constant of 85 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 303 has α=1024 (85 min.), Fig. 3).
Regarding claim 3, Gerber, Averina, and Chin teach the system of claim 1. Chin further teaches wherein to smooth the plurality of temperature values to create the second smoothened temperature signal, the processing circuitry is further configured to: apply a second low pass filter (Filter 302, Fig. 3) to the plurality of temperature values (Paragraph 0060—LPF 302 is applied to the blood-temperature signal 350) to create the second smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the second low pass filter having a second cutoff frequency higher than the first cutoff frequency (Paragraph 0060, 0063—LPF 302 has a time constant of 0.33 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 302 has α=20 (0.33 min.), Fig. 3).
Regarding claim 8, Gerber with Averina and Chin teaches the system of claim 1. Gerber additionally teaches resetting the infection indication value to a baseline value when the change in temperatures is less than or equal to a threshold (Paragraph 0050—if the temperature crosses a threshold, an alert will be sent indicating a likelihood of infection, but if the temperature value does not cross a threshold, the temperature will continue to be monitored with no alert). Gerber essentially teaches that if a threshold is not met, the risk of infection is at a baseline, while if a threshold is met, the risk of infection is above the baseline. Chin teaches the comparison of the second smoothed signal with the first smoothed signal to produce a relative temperature signal, wherein  when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal the relative temperature signal indicates a decrease or lack of change in temperature (Paragraphs 0060-0063, 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal such that a positive difference indicates a short term increase in temperature). Since Gerber teaches that an increase in temperature indicates a higher likelihood of infection, the combination of Gerber with Averina and Chin may be seen to teach that when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal the infection risk decreases to a baseline.
Regarding claim 9, Gerber, Averina, and Chin teach the system of claim 1. Gerber further teaches wherein the infection status indicates an infection in a device pocket of the IMD (Paragraph 0003-0005—a goal of the system of Gerber is to allow for earlier detection of a device pocket infection; Paragraph 0001—systems and methods to monitor infection in proximity to an implantable medical device). Averina additionally teaches that its signal smoothing methods may be used in a device-patient interaction detector to detect device pocket infection (Paragraph 0051).
Regarding claim 10, Gerber, Averina, and Chin teach the system of claim 1. Gerber further teaches wherein the IMD comprises a second temperature sensor (Temperature sensors 25 and 35, Fig. 1), wherein the processing circuitry is further configured to: determine the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD (Paragraphs 0046-0047—memory stores temperature metric information relating to a first temperature sensor and a second temperature sensor).
Regarding claim 11, Gerber teaches a method (Paragraph 0030—systems for monitoring infection or other adverse conditions in proximity to an implantable medical device), comprising: determining, via a temperature sensing device (Temperature sensors 25 and 35, Fig. 1) of an implantable medical device (IMD) (Implantable device 10, Fig. 1) a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature sensors…temperature information may include values obtained at a particular point in time or values over time). Gerber also teaches a sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber also teaches a using sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber additionally teaches the applying an infection detection model (Paragraphs 0049-0050—various determination methods may be used to determine whether an infection alert is provided) to the temperature signal to determine an infection indication value (Paragraph 0046—temperature metrics may be mean or median values, values over time, values at a particular point in time, or the like…threshold values may be related to individual absolute values, mean or median values, values over time, or the like or may be  based on monitored information obtained from the sensors…the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection); comparing the infection indication value to a threshold (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection) and determining, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection where an alert is issued if infection is likely and if not, monitoring simply continues); and generating an indication at least one of an alert or instructions for medical intervention for output and transmitting the alert of instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician (Paragraph 0034—external device can communicate with the implantable device via one-way or two-way communication; Paragraph 0046—after comparing a temperature value with a look-up table of threshold values, the processor may determine whether the temperature is indicative of infection or if an action should be taken by the device; Paragraph 0049-0050—an alert is issued if infection is likely, and if not, monitoring continues; Paragraph 0054—telemetry modules may be used to communicate information from the implanted device to the external device…if an infection is likely, the alert module may be used to issue an alert…certain modules or portions thereof may be in the external device; Fig. 11A-11B—the determination module and/or alert module may be in the external device which receives information from the implanted device). 
However, Gerber does not explicitly teach smoothing the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality of temperature values over time. Averina teaches a method for detecting a physiological target event using a physiological signal such as temperature (Paragraph 0031—physiological signal can include one or more of coronary blood temperature…or body temperature) wherein the plurality of values constituting the signal may be smoothed to create a smoothened signal (Paragraph 0083—the signal may be obtained after signal processing such as a low-pass filter or a moving average). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Gerber with the signal smoothing of Averina in order to predictably improve the accuracy of the system by reducing any noise or outliers from the temperature signal prior to determining a likelihood of infection.
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; and comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal. 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal; Blocks 404, 406, 408, 410, and 412, Fig. 4B; Low pass filter 302 and low pass filter 303, Fig. 3), wherein the relative-temperature signal is the difference between a short term (high frequency) and a long term (low frequency) temperature average, such that a comparison between the first smoothened signal and the second smoothened signal is used as an indicator.
As a result, it would have been obvious to one having ordinary skill in the art to combine the method of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal (e.g. when the short term temperature average is greater than the long term temperature average, indicating a short term increase in temperature) in order to predictably improve the accuracy of the system by reducing the effects of noise and outliers of the signal.
Regarding claim 12, Gerber, Averina, and Chin teach the method of claim 11. Chin further teaches wherein the smoothing the plurality of temperature values to create the first smoothened temperature signal comprises: applying a first low pass filter (Filter 303, Fig. 3) to the plurality of temperature values (Paragraph 0061—LPF 303 is applied to the blood-temperature signal 350) to create the first smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the first low pass filter having a first cutoff frequency (Paragraph 0061, 0063—LPF 303 has a time constant of 85 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 303 has α=1024 (85 min.), Fig. 3).
Regarding claim 13, Gerber, Averina, and Chin teach the method of claim 11. Chin further teaches wherein to smoothing the plurality of temperature values to create the second smoothened temperature signal comprises: applying a second low pass filter (Filter 302, Fig. 3) to the plurality of temperature values (Paragraph 0060—LPF 302 is applied to the blood-temperature signal 350) to create the second smoothened temperature signal over the first time period (Paragraphs 0062—use of the LPFs to create the relative-temperature signal allows the system to exclude noise; Paragraph 0063—the sampling interval is 5 seconds), the second low pass filter having a second cutoff frequency higher than the first cutoff frequency (Paragraph 0060, 0063—LPF 302 has a time constant of 0.33 minutes…the time-constant of the filter, analogous to the time constant for a resistor-capacitor electrical filter, is approximately α times the sampling interval; LPF 302 has α=20 (0.33 min.), Fig. 3).
Regarding claim 18, Gerber, Averina, and Chin teach the method of claim 11. Gerber further teaches wherein the infection status indicates an infection in a device pocket of the IMD (Paragraph 0003-0005—a goal of the system of Gerber is to allow for earlier detection of a device pocket infection; Paragraph 0001—systems and methods to monitor infection in proximity to an implantable medical device). Averina additionally teaches that its signal smoothing methods may be used in a device-patient interaction detector to detect device pocket infection (Paragraph 0051).
Regarding claim 19, Gerber, Averina, and Chin teach the method of claim 11. Gerber further teaches wherein the IMD comprises a second temperature sensor (Temperature sensors 25 and 35, Fig. 1), wherein the method further comprises: determining the plurality of temperature values over time based at least in part on temperature measurements from at least the two temperature sensors included with the IMD (Paragraphs 0046-0047—memory stores temperature metric information relating to a first temperature sensor and a second temperature sensor).
Regarding claim 20, Gerber teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to at least (Paragraph 0056—a computer readable medium containing instructions that when implemented cause an implantable device to perform the stated methods; Paragraph 0040—the implantable device has a processor; Paragraph 0034—in various embodiments, implantable device carries out the various temperature comparisons and condition monitoring determinations, in other embodiments a combination of implantable device and external device carry out these comparisons and determinations…external device may be a computer or similar device in communication with the implantable device; Implantable device 10 includes a processor 110, Fig. 6; External device 40, Fig. 2): determine, via a temperature sensing device (Temperature sensors 25 and 35, Fig. 1) of an implantable medical device (IMD) (Implantable device 10, Fig. 1) a plurality of temperature values over time (Paragraph 0046—memory stores temperature information obtained by first and second temperature sensors…temperature information may include values obtained at a particular point in time or values over time). Gerber also teaches a sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber also teaches a using sensor module compatible with the temperature sensors which includes suitable filter and amplifier circuitry (Paragraph 0044). Gerber additionally teaches the applying an infection detection model (Paragraphs 0049-0050—various determination methods may be used to determine whether an infection alert is provided) to the temperature signal to determine an infection indication value (Paragraph 0046—temperature metrics may be mean or median values, values over time, values at a particular point in time, or the like…threshold values may be related to individual absolute values, mean or median values, values over time, or the like or may be  based on monitored information obtained from the sensors…the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection); comparing the infection indication value to a threshold (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection) and determining, based at least in part on the infection indication value satisfying the threshold, an infection status of a patient (Paragraph 0046—the temperature metrics from the sensors are compared to threshold values to determine if the temperature is indicative of infection; Paragraphs 0049-0050—the temperature information may be related to threshold values associated with infection where an alert is issued if infection is likely and if not, monitoring simply continues); and generate an indication at least one of an alert or instructions for medical intervention for output and transmit the alert of instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician (Paragraph 0034—external device can communicate with the implantable device via one-way or two-way communication; Paragraph 0046—after comparing a temperature value with a look-up table of threshold values, the processor may determine whether the temperature is indicative of infection or if an action should be taken by the device; Paragraph 0049-0050—an alert is issued if infection is likely, and if not, monitoring continues; Paragraph 0054—telemetry modules may be used to communicate information from the implanted device to the external device…if an infection is likely, the alert module may be used to issue an alert…certain modules or portions thereof may be in the external device; Fig. 11A-11B—the determination module and/or alert module may be in the external device which receives information from the implanted device). 
However, Gerber does not explicitly teach smoothing the plurality of temperature values determined over time to create a smoothened temperature signal representing changes in the plurality of temperature values over time. Averina teaches a method for detecting a physiological target event using a physiological signal such as temperature (Paragraph 0031—physiological signal can include one or more of coronary blood temperature…or body temperature) wherein the plurality of values constituting the signal may be smoothed to create a smoothened signal (Paragraph 0083—the signal may be obtained after signal processing such as a low-pass filter or a moving average). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Gerber with the signal smoothing of Averina in order to predictably improve the accuracy of the system by reducing any noise or outliers from the temperature signal prior to determining a likelihood of infection.
However, neither Gerber nor Averina teaches smoothing the plurality of temperature values determined over time to create a first smoothened temperature signal representing changes in the plurality of temperature values over a first time period; smoothing the plurality of temperature values determined over time to create a second smoothened temperature signal representing changes in the plurality of temperature values over the first time period; and comparing the first smoothened temperature signal to the second smoothened temperature signal, and increasing the infection indication value when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal. 
Chin teaches a system that utilizes a temperature signal from an implanted temperature sensor (Paragraph 0015) to monitor a physiological characteristic and separately subjects the signal to a first and a second low-pass filter of different frequency cutoffs such that two separate smoothened signals (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs) are created from the plurality of temperature values over a first time period (Paragraph 0063—the sampling interval is 5 seconds) before providing the outputs of these low-pass filters into an adder to determine a relative temperature signal (Paragraphs 0060-0063 and 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal; Blocks 404, 406, 408, 410, and 412, Fig. 4B; Low pass filter 302 and low pass filter 303, Fig. 3), wherein the relative-temperature signal is the difference between a short term (high frequency) and a long term (low frequency) temperature average, such that a comparison between the first smoothened signal and the second smoothened signal is used as an indicator.
As a result, it would have been obvious to one having ordinary skill in the art to combine the method of Gerber and Averina with the filtering of Chin, such that the infection indication value increases when the second smoothened temperature signal comprises a value that is greater than a corresponding value of the first smoothened temperature signal (e.g. when the short term temperature average is greater than the long term temperature average, indicating a short term increase in temperature) in order to predictably improve the accuracy of the system by reducing the effects of noise and outliers of the signal.
Regarding claim 21, Gerber with Averina and Chin teaches the method of claim 11. Gerber additionally teaches resetting the infection indication value to a baseline value when the change in temperatures is less than or equal to a threshold (Paragraph 0050—if the temperature crosses a threshold, an alert will be sent indicating a likelihood of infection, but if the temperature value does not cross a threshold, the temperature will continue to be monitored with no alert). Gerber essentially teaches that if a threshold is not met, the risk of infection is at a baseline, while if a threshold is met, the risk of infection is above the baseline. Chin teaches the comparison of the second smoothed signal with the first smoothed signal to produce a relative temperature signal, wherein  when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal the relative temperature signal indicates a decrease or lack of change in temperature (Paragraphs 0060-0063, 0087—the blood temperature signal is low pass filtered to determine a short term average using a time constant of approximately 0.33 minutes…the blood temperature signal is also low—pass filtered to determine a long term average using a time constant of approximately 85 minutes…the long term average is then subtracted from the short term average via an adder to determine the relative temperature signal such that a positive difference indicates a short term increase in temperature). Since Gerber teaches that an increase in temperature indicates a higher likelihood of infection, the combination of Gerber with Averina and Chin may be seen to teach that when the second smoothened temperature signal comprises a value that is less than or equal to a corresponding value of the first smoothened temperature signal the infection risk decreases to a baseline.
Regarding claim 22, Gerber with Averina and Chin teaches the system of claim 1. Gerber additionally teaches wherein the processing circuitry is further configured to change a therapy to be delivered to the patient (Paragraph 0005-0006—when infections occur, the implantable device may be removed or aggressive systemic drug treatment may be prescribed…early detection of infection may allow for earlier intervention, resulting in fewer device explants) based at least in part on the infection indication value satisfying the threshold (Paragraph 0046—after comparing a temperature value with a look-up table of threshold values, the processor may determine whether the temperature is indicative of infection or if an action should be taken by the device). Because Gerber teaches carrying out an action in response to an indication of infection and additionally teaches that systemic drug treatment is used to treat infections of an implantable device site, it may be seen that Gerber teaches providing systemic drug treatment, which would constitute a change in therapy, in response to an indication of infection, where infection is indicated based at least in part on a value satisfying a threshold.
Regarding claim 23, Gerber with Averina and Chin teaches the system of claim 22. Gerber additionally teaches wherein the therapy comprises delivering a substance to the patient (Paragraph 0005-0006—when infections occur, the implantable device may be removed or aggressive systemic drug treatment may be prescribed…early detection of infection may allow for earlier intervention, resulting in fewer device explants).
Regarding claim 24, Gerber with Averina and Chin teaches the method of claim 11. Gerber additionally teaches further comprising changing a therapy to be delivered to the patient (Paragraph 0005-0006—when infections occur, the implantable device may be removed or aggressive systemic drug treatment may be prescribed…early detection of infection may allow for earlier intervention, resulting in fewer device explants) based at least in part on the infection indication value satisfying the threshold (Paragraph 0046—after comparing a temperature value with a look-up table of threshold values, the processor may determine whether the temperature is indicative of infection or if an action should be taken by the device). Because Gerber teaches carrying out an action in response to an indication of infection and additionally teaches that systemic drug treatment is used to treat infections of an implantable device site, it may be seen that Gerber teaches providing systemic drug treatment, which would constitute a change in therapy, in response to an indication of infection, where infection is indicated based at least in part on a value satisfying a threshold.
Regarding claim 25, Gerber with Averina and Chin teaches the method of claim 24. Gerber additionally teaches wherein the therapy comprises delivering a substance to the patient (Paragraph 0005-0006—when infections occur, the implantable device may be removed or aggressive systemic drug treatment may be prescribed…early detection of infection may allow for earlier intervention, resulting in fewer device explants).
Response to Arguments
Applicant's arguments filed 09 September  with respect to the rejections of claims 1-3, 8-13, and 18-21 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that, with respect to claims 1, 11, and 20, the limitation of “generate at least one of an alert or instructions for medical intervention for output that is based at least in part on the infection status of the patient; and transmit the alert or instructions for medical intervention to an external device for use by the patient, a caregiver, or a clinician” cannot be performed in the human mind. However, the simple generation and transmission of “an alert” such as a notification or alarm constitutes insignificant extra-solution activity in the form of  mere data output in conjunction with an abstract idea, which does not integrate the judicial exception into a practical application. 
Applicant additionally argues that, with respect to claims 2 and 12, “applying a low pass filter is not capable of being performed in a human mind”. However, the simple generation of “a first smoothened temperature signal” constitutes insignificant extra-solution activity in the form of  mere data generation in conjunction with an abstract idea, which does not integrate the judicial exception into a practical application.
Applicant similarly argues that, with respect to claims 3 and 13, “applying a second low pass filter is not capable of being performed in a human mind”. However, the simple generation of “a second smoothened temperature signal” constitutes insignificant extra-solution activity in the form of  mere data generation in conjunction with an abstract idea, which does not integrate the judicial exception into a practical application.
Applicant's arguments filed 09 September 2022 with respect to the interpretation of claims 1-20 under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. Per MPEP 2181, the language of “device for”, akin to applicant’s limitation of “temperature sensing device”, is a non-structural generic placeholder. The term “device” provides no sufficiently definite meaning when used as the name for the structure.
Applicant's arguments filed 09 September 2022 with respect to the rejections of claims 1-20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive. 
Applicant argues that the features of claim 1 are not taught by the prior art, in particular arguing that "the long term average of Chin necessarily is determined using additional temperature values not used in determining the short term average". However, Chin teaches that the time constants for the low-pass filters, not the time periods, are 0.33 minutes and 85 minutes, respectively, wherein the time constants directly relate to the frequency cutoff of each low-pass filter. The same signal is input into both low-pass filters using the same sampling intervals, such that the same time period of sampling is used to create both a first and second smoothened signal (Paragraphs 0060-0061—two separate low pass filters are used on the blood-temperature signal 350 and provide separate outputs; Paragraph 0063—the sampling interval is 5 seconds; Paragraph 0087). Paragraphs 0060-0061, Paragraph 0087 and Figures 3 and 4B of Chin demonstrate that the same signal is input into each of the filters, such that the same signal is used to determine both the short term average and the long term average. 
Applicant additionally states that “while the blood temperature signal 350 may be fed to both low-pass filters, a long term average necessarily is an average over a longer period of time (longer term) than a short term average. Thus, samples used to determine the long term average include samples not used to determine the short term average at a particular time”, such that the long term average of Chin is determined using a different plurality of temperatures from those used to determine the short term average. However, as noted in Chin, the long term average is intended to account for changes in blood temperature with a longer interval while the short term average is intended to account for changes in blood temperature with a shorter interval (Paragraphs 0060-0061); while the changes occur over larger intervals, the blood temperature signal which is provided to each of the filters is the same. It is clear that Chin utilizes the same temperature values (the signal 350, Fig. 3; the blood temperature signal" in steps 404 and 406, Fig. 4B) to produce two different smoothened signals using filters in order to produce one smoothened signal which depicts long term changes (output of filter 303, Fig. 3) while the other smoothened signal (output of filter 302, Fig. 3) depicts short term changes in blood temperature so that when the signals are combined in the adder (adder 304, Fig. 3) to produce a relative temperature signal which excludes long term factors in the change in blood temperature (paragraph 0062). For the relative temperature signal to represent the temperature signal of the user with long term factors removed, the signals (and thus the plurality of temperature values) must be the same, or the length of the signal would be incompatible. Figure 5 of Chin additionally describes the low-pass filter algorithms of each of the low-pass filters of Chin, wherein the filter output depends upon an input X from the temperature signal and a parameter a, which is given by the time constant of the frequency, such that the time constant does not change the amount of input data used by the filter (paragraph 0088).

The rejections of the previously presented claims under 35 U.S.C. 103 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791